 SILVER LANE PAVILLIONApplegate Lane, Inc. d/b/a Silver Lane PavillionConvalescent Home and Local 6, InternationalFederation of Health Professionals, a/w Interna-tional Longshoremen's Association, AFL-CIO,Petitioner. Case 1-RC- 14721June 9, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYPursuant to a Stipulation for Certification UponConsent Election executed by the parties andapproved by the Acting Regional Director forRegion I on October 13, 1976, an election by secretballot was conducted on November 4, 1976, amongthe employees in the stipulated unit. At the conclu-sion of the election, the parties were furnished a tallyof ballots which showed that, of approximately 78eligible voters, 76 cast ballots, of which 31 were forand 35 were against the Petitioner. There was onevoid ballot and there were nine challenged ballots.The challenged ballots are sufficient in number toaffect the results of the election. Thereafter, Petition-er timely filed objections to conduct affecting theresults of the election.Pursuant to Section 102.69 of the National LaborRelations Board's Rules and Regulations, Series 8, asamended, the Acting Regional Director conductedan investigation and, on December 23, 1976, issuedand duly served on the parties his Report onObjections and Challenged Ballots. In his report, theActing Regional Director recommended, inter alia,that a portion of Objection 4 be sustained and theelection held herein be set aside. Alternatively, theActing Regional Director recommended that, shouldthe Board not adopt his recommendation withrespect to Objection 4, the issues raised in Objection5 be consolidated for hearing with certain pendingrelated unfair labor practice cases. Thereafter, theEmployer filed timely exceptions and supportingbrief limited to the Acting Regional Director'srecommendations with respect to Objections 4and 5.1In the absence of exceptions thereto, we adopt, proforma, the ActingRegional Director's recommendations that the challenge to the ballot ofMaureen Donahue be sustained; that the challenges to the ballots of LaurieBergeron, Laura Leonard, and Brenda Leonard be overruled and that theseballots be opened and counted immediately; and, in the event the remainingchallenges to the ballots of Susan Priest, Anne Martin, Julia Kotulak,Deborah Evans, and Willie Mae Wilcox are then determinative, that thesechallenges be resolved after the hearing before an Administrative Law Judgein certain pending related unfair labor practice cases. Additionally, in theabsence of exceptions thereto, we adopt, pro forma, the Acting RegionalDirector's recommendations that Objections I, 2, and 3 be overruled in theirentirety and that Objection 4 be overruled in part.In Objection 5, the Petitioner alleged that "By the above and other230 NLRB No. 16Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:I. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. Petitioner is a labor organization claiming torepresent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4. The parties stipulated, and we find, that thefollowing employees constitute a unit appropriate forthe purpose of collective bargaining within themeaning of the Act:All full-time and regular part-time service andmaintenance employees employed by the Em-ployer at its 51 Applegate Lane, East Hartford,Connecticut location, including housekeepingemployees, dietary and kitchen employees, laun-dry employees, nurses aides, physical therapistaides, recreation directors, but excluding licensedpractical nurses, registered nurses, professionalemployees, office clerical employees, guards,Administrator, Director of Nurses, AssistantDirector of Nurses, Dietician and all othersupervisors as defined in the Act.5. The Board has considered the Acting RegionalDirector's report, the Employer's exceptions andbrief, and the entire record in this case and herebyadopts the Acting Regional Director's findings andrecommendations only to the extent consistentherewith.Objection 4 alleged that the Employer distributedstatements to its employees which contained materialmisrepresentations of fact. The evidence with respectto this objection is as follows. On October 12, 1976,the Petitioner filed an unfair labor practice charge,alleging that the Employer had removed employeeWillie Mae Wilcox from the work schedule on orintimidatory and coercive acts the Employer made impossible any freechoice in the election." During the investigation of the objections, thePetitioner provided evidence that the Employer promised wage increases toits employees during the critical period. The Acting Regional Director, asnoted above, recommended that, should the Board not adopt his recommen-dations with respect to Objection 4, the issues raised by Objection 5 beconsolidated for hearing with certain pending related unfair labor practicecases. The Employer has excepted to the Acting Regional Director'sconsideration of conduct which was not specifically alleged in theobjections. We find no merit in this exception. See, e.g., Thomas ProductsCo., Division of Thomas Industries, Inc., 169 NLRB 706 (1968), and casescited therein.73 DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout September 17, 1976, because of her unionactivities. During the investigation of the charge, theEmployer took the position that Wilcox had not beenterminated and indicated a willingness to put herback on the schedule. Thereafter, on October 18,1976, the Board agent investigating the charge sentWilcox a letter in which he expressed the hope thatthe charge could be resolved and presented theEmployer's position that Wilcox had not beenterminated. The letter further stated what action theEmployer required Wilcox to take in order to returnto work. A copy of this letter was sent to theEmployer. Approximately I week before the election,the Employer distributed a campaign leaflet to itsemployees which contained, among other things, aletter from its administrator, Marie Bergeron, whichin part discussed Wilcox and the unfair laborpractice charge concerning her. The pertinent por-tion of that letter reads:Willie Mae Wilcox was never fired. She claimedshe had hurt her foot at home and was going tothe doctor. She was told to bring in a doctor'scertificate when she was ready to return to work.The union unjustly brought charges against me.The investigator of these charges realized this andsent Willie a letter (copy posted in dining room).[Emphasis in original.]As indicated in this letter, a copy of the Boardagent's letter in fact was posted in the employees'dining room. Subsequent to the election, on Novem-ber 16, 1976, the Acting Regional Director issued acomplaint which alleged, inter alia, that Wilcox hadbeen unlawfully discharged.In recommending that Objection 4 be sustained,the Acting Regional Director noted that Board lawdoes not prohibit, during an election campaign,statements by the parties of their positions withrespect to unfair labor practice charges and foundthe statement in Bergeron's letter that she had beenunjustly charged, standing alone, was clearly permis-sible. He further found, however, that, in readingBergeron's letter, the employees might conclude thatthe Board agent had made remarks to the effect thatthe Employer had been unjustly charged and thatsince such remarks, if they had been made, wouldhave been made in discussions to which neither thePetitioner nor the employees were privy, there was nolikely avenue by which the employees could havechecked the veracity of Bergeron's statements. Hetherefore concluded that the Employer misrepresent-ed the position of the Board and one of its agents andsubstantially mischaracterized a Board documentconcerning a material campaign issue and, relying onDubie-Clark Co., Incorporatead 209 NLRB 217 (1974),found such conduct objectionable. We disagree.In Dubie-Clark the petitioner mischaracterized aninformal settlement agreement as a Board findingthat the employer had violated the employees' rightsunder the law. As evidence, the petitioner referredDubie-Clark's employees to an official Board noticewhich had been posted pursuant to the settlement. Infact, the settlement agreement included a statementthat the employer did not admit any wrongdoing.The Board set aside the election because of thesubstantial mischaracterization of a Board documentfor partisan purposes.In contrast, the instant case does not involve aformal Board document, but rather merely involves aletter signed solely by a Board agent which set forththe Employer's position in the hope of resolving acharge during the investigatory stage and whichcarried no legal effect whatsoever. The Employer didnot patently mischaracterize Board action or itsofficial documents, and its statements are recogniz-able as its own opinion; an opinion the employeeshad an opportunity to evaluate by reading the letteritself, which had been posted in the dining room andcalled to their attention.Therefore, in light of the particular circumstancesof this case, we find that the statements contained inBergeron's letter are insufficient to warrant thesetting aside of the election. Accordingly, we herebyoverrule that portion of Objection 4.ORDERIt is hereby ordered that Case l-RC-14721 be, andit hereby is, remanded to the Regional Director forRegion I for the purpose of consolidating Petitioner'sObjection 5 for hearing before an AdministrativeLaw Judge with the issues involved in Cases I-CA-12228, 1-CA-12229, and I-CA-12308.IT IS FURTHER ORDERED that the Regional Directorfor Region I immediately open and count the ballotsof Laurie Bergeron, Laura Leonard, and BrendaLeonard and issue a revised tally of ballots. If theremaining challenges to the ballots of Susan Priest,Anne Martin, Julia Kotulak, Deborah Evans, andWillie Mae Wilcox are then determinative of theresults of the election, the resolution of suchchallenges shall be held in abeyance pending thedisposition of the issues in Cases 1-CA-12228,I-CA-12229, and 1-CA-12308.74